Citation Nr: 1118621	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-24 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from July 1984 to July 2004.  His service included combat in Afghanistan. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the benefits sought on appeal.  

The issues of entitlement to service connection for a right ankle disorder and a left ankle disorder will be addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has been shown to have tinnitus that is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in active service. 38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, in the decision below, the Board has granted the claim for service connection for tinnitus.  Therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


II.  Service Connection for Tinnitus

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is credible evidence. Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease the combat veteran's burden of demonstrating the occurrence of some inservice incident to which the current disability may be connected. Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 1154(b) provides a factual basis upon which a determination can be made that a particular . . . injury was incurred . . . in service but not a basis to link etiologically the [injury] in service to the current condition." Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra.). Thus, the provisions of section 1154(b) apply only to the second material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claims or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

In this case, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of tinnitus.  In fact, his May 2004 retirement examination documented him as having normal ears and drums.  An audiogram also showed him to have normal hearing at that time.  An accompanying report of medical history did reveal that he checked "yes" for ear, nose or throat trouble, but an explanation clarified that he had problems with sinusitis and frequent tonsil infections.  There was no mention of ear problems.

Nevertheless, the Veteran has contended that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his tinnitus resulted.  The Veteran is considered competent to relate a history of noise exposure during service. See 38 C.F.R. § 3.159(a)(2).  Moreover, the Board notes that November 1989 and November 1990 audiogram reports document the Veteran as having been routinely exposed to hazardous noise.  His DD-214 also shows that he served as an infantryman for 19 years and 9 months and as an infantry senior sergeant for 3 years and 1 month.  In addition, the Veteran's service included combat in Afghanistan, as well as service in Bosnia, and his awards included the Combat Infantry Badge (CIB), which indicates that he engaged in combat with the enemy.  As such, there is satisfactory evidence that the Veteran had noise exposure consistent with the circumstances, conditions, or hardships of his service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).

Following the Veteran's military service, the first mention of tinnitus is shown in the Veteran's claim for VA benefits filed in December 2005, wherein he alleged bilateral tinnitus.  His post-service medical records dated in 2005 and 2006, including both VA and private records, are silent for any mention of tinnitus.  

The Veteran underwent a VA audiological examination in May 2007 during which he reported having tinnitus, which he described as a constant ringing noise bilaterally.  The examiner reviewed the claims file and could not find any mention of tinnitus in the service treatment records.  He also observed that the Veteran had normal hearing results throughout his period of service.  It was further noted that his history was negative for any problems with ear disease, hearing loss, or tinnitus prior to service.  The examiner observed that the Veteran did serve primarily in the infantry with exposure to noise from various weaponry and that he had claimed that noise exposure from helicopters in Afghanistan.  However, in regards to tinnitus, the Veteran was unable to isolate any particular incident that caused tinnitus, but felt it started around the late 1990's when he was still in service.  He later worked as a private contractor after service and denied any post-service exposure to excessive noise.  

Following the examination, the examiner opined that that it is not at least as likely as not that the Veteran acquired disabling tinnitus during his military career because the medical records during service had no documentation of any complaints or treatment for such a disorder.  However, the examiner did not address any relation between his in-service noise exposure and his current complaints of tinnitus.

Based on a review of the foregoing, the Board finds that service connection is warranted for tinnitus.  The Veteran has provided a history of military noise exposure, and he told the VA examiner that he began experiencing tinnitus in service in the 1990's.  The Board notes that tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type." See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran's lay contentions regarding tinnitus are consistent with his exposure to noise under combat conditions and his length of service, most of which was in the infantry.  Moreover, he claimed service connection for tinnitus relatively shortly after his period of service, and as such, there is not a lengthy period of time between his noise exposure and the onset of complaints that would tend to adversely affect his credibility. Indeed, the Board notes that there is no evidence to directly contradict the Veteran's history of in-service noise exposure or onset of tinnitus, and there is no evidence of post-service noise exposure.  The only evidence against his claim is the absence of documentation of tinnitus in the service treatment records.  However, the Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, the negative opinion rendered by the May 2007 VA examiner failed to fully consider the Veteran's competent and credible lay statements and did not discuss the possible relationship between his current tinnitus and his military noise exposure.  Therefore, the Board lends little weight to that opinion.

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current tinnitus is causally or etiologically related to his period of service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for tinnitus is warranted.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for tinnitus is granted.


REMAND

The Board finds that it is necessary to remand the issues of entitlement to service connection for right and left ankle disorders.  The Veteran's service treatment records do document injuries to both ankles.   In this regard, the Veteran was documented as having a grade II left ankle sprain in April 1999 and a fracture of the left fibula in March 2001 with left ankle problems noted in April 2001.  His right foot was treated for possible Achilles tendonitis in April 1986, and his right ankle was injured in June 1995 after landing on the ground while rope climbing.  In August 1995, his injury was classified as a second degree ankle sprain. 

Post-service records are not clear as to documenting a continued disability.  In fact, private x-rays dated in November 2005 are negative for any disorder of either ankle.  However, the Veteran has reported continuing problems with his ankles, and during a November 2005 physical examination, he reported that his ankles bothered him when running.  

The Veteran was afforded a VA examination in May 2007 at which time both ankles were found to be normal.  However, the examination report did document him as having limited range of motion in both ankles with no explanation given as to that finding.  In light of the history of injuries to both ankles in service, the Veteran's continued subjective complaints of ongoing ankle problems, and the findings of some limited motion in both ankles in May 2007, the Board finds that an additional examination and medical opinion are necessary.  VA's duty to assist the Veteran includes obtaining relevant medical records and a thorough and contemporaneous medical examination in order to determine the nature and extent of the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Furthermore, the Board notes that the most recent VA treatment records associated with the claims file are dated in 2006.  Therefore, the RO should take this opportunity to obtain any and treatment records pertaining to the Veteran's ankles.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify all sources of treatment he has received for his claimed right and left ankle disorders since service.  He should be asked to provide signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources should then be requested.  All records obtained should be added to the claims folder.  

If requests for any private or non-VA government treatment records are not successful, the RO should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claims.  38 C.F.R. § 3.159 (2010).

2.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of any right and left ankle disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  It should be noted that the Veteran injured his ankles during his military service.  

The examiner should identify any right and left ankle disorders that have that have been present at any point during the pendency of the appeal.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's symptomatology in service or is otherwise related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  Following completion of the above development, the RO should readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received and all applicable regulations.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The purposes of this remand are to comply with due process of law and to further develop the Veteran's claims.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in the denial of the claim(s).  38 C.F.R. § 3.655 (2010).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


